internal_revenue_service index number number info release date date dear your date inquiry on behalf of your constituent forwarded to this office for response on date by was is concerned about the tax appearing on his telephone bill imposed on frequent flyer miles he received for switching long distance providers as enacted by the congress the taxpayer_relief_act_of_1997 added sec_4261 to the internal_revenue_code to provide a percent federal excise_tax on amounts paid for the right to award frequent flyer miles when a business such as a long distance provider purchases the right to award frequent flyer miles to a customer it pays tax to the air carrier selling the miles the air carrier then pays the tax to the united_states because the customer is not paying any amount for the right to award frequent flyer miles this tax does not apply to the transaction between the customer and the long distance provider the provider may be showing on its invoice the telephone bill to the customer an amount representing the tax that was paid on its purchase of the frequent flyer miles from the air carrier but the tax does not apply to the customer’s receipt of the miles as a consequence of its switching providers however no federal excise_tax provision prohibits a business from passing its costs of doing business on to its customers this tax as well as several other federal excise_taxes relating to air transportation is paid into the airport_and_airway_trust_fund the trust fund amounts in the trust fund are used to plan construct develop operate and maintain air traffic control air navigation and communications for the airway system in addition certain portions of the budget of the department of transportation concerned with air transportation and air safety including over one-half of the expenditures of the federal aviation administration come from the trust fund i hope this information is helpful to you in responding to your constituent if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries
